      Case 6:20-cr-00078-PGB-DCI Document 33 Filed 08/19/20 Page 1 of 1 PageID 82

                                    UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                          ORLANDO DIVISION

UNITED STATES OF AMERICA

VS.                                                              CASE NO: 6:20-cr-78-Orl-40DCI

MAX BENNETT CHAMBERS


                                     REPORT AND RECOMMENDATION
                                      CONCERNING PLEA OF GUILTY
The Defendant, by consent, has appeared before me pursuant to Rule 11, F.R. Cr.P. and Rule 6.01(c)(12),

Middle District of Florida Local Rules, and has entered a plea of guilty to Count TWO of the Indictment.

The Government will move to dismiss count One of the Indictment at Sentencing. After cautioning and

examining the Defendant under oath concerning each of the subjects mentioned in Rule 11, I determined

that the guilty plea was knowledgeable and voluntary and that the offenses charged are supported by an

independent basis in fact containing each of the essential elements of such offense. I therefore recommend

that the plea agreement and the plea of guilty be accepted and that the Defendant be adjudged guilty and

have sentence imposed accordingly. The Defendant remains on conditions of release pending sentencing.

Date: August 19, 2020




                         NOTICE

         A party waives the right to challenge on appeal a finding of fact or conclusion of law adopted by the district
judge if the party fails to object to that finding or conclusion within fourteen days after issuance of the Report and
Recommendation containing the finding or conclusion.

Copies furnished to:

United States Attorney
Counsel of Record
District Judge
